Citation Nr: 0941799	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-32 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to an initial compensable rating for healed 
scars of the right ear, left cheek, and right bridge of nose, 
from August 10, 1995, to December 3, 2003.

2. Entitlement to a rating in excess of 10 percent for healed 
scars of the right ear, left cheek, and right bridge of nose 
from December 3, 2003.

3. Entitlement to an effective date prior to August 10, 1995, 
for the grant of service connection for healed scars of the 
right ear, left cheek, and right bridge of nose. 

4. Entitlement to an effective date prior to June 8, 1994, 
for the grant of a 100-percent rating for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to an effective date earlier than June 8, 
1994, for the grant of 50-percent rating for pes planus.

6.  Entitlement to an increased rating for hearing loss, 
currently evaluated as 80 percent disabling.

7.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for defective vision.


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from November 
1959 to September 1969.  He is a decorated combat Veteran, 
who has received numerous commendations, to include the 
Purple Heart Medal and Combat Action Ribbon.

This matter is before the Board of Veterans' Appeals (Board) 
from July 2000, August 2005, and October 2007 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which granted 
service connection for facial scars, assigning a zero percent 
rating, effective from August 10, 1995 (the date of the 
Veteran's claim), granted a 10 percent rating for the scars, 
effective from December 3, 2003 (the date during which an 
increase became manifest); and denied an effective date 
earlier than June 8, 1994, for the award of a 100-percent 
disability evaluation for PTSD.    

In March 2007, the Board issued a decision which, in relevant 
part, remanded the issues of: (a) entitlement to an effective 
date earlier than June 8, 1994, for the award of a 100-
percent disability rating for PTSD, directing the agency of 
original jurisdiction (AOJ) to provide the required Statement 
of the Case (SOC) relating to this issue in accordance with 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); and (b) 
entitlement to an initial compensable rating for facial 
scars, directing the AOJ to provide a VA examination to 
assess the current nature and severity of the scars.  

The AOJ issued an SOC relating to the earlier effective date 
claim for the total disability rating for PTSD in July 2007, 
and the Veteran thereafter timely filed a substantive appeal 
in January 2008.  The AOJ issued a Supplemental Statement of 
the Case (SSOC) on this issue in February 2008, and also 
scheduled the Veteran for a VA scars examination, which 
occurred in August 2007.  As such, the Board finds that the 
AOJ complied with the March 2007 Remand directives and the 
Board may proceed with its review of the appeal.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the AOJ's] compliance" with the terms of its 
remand orders). 

The Veteran gave personal testimony at videconferences before 
the Board in October 2006 and again in January 2009.  
Transcripts of the hearings are of record.

The Board notes that the Veteran raised a "freestanding" 
earlier effective date claim for the grant of a 10-percent 
rating for tinnitus.  See January 2009 Board Hearing 
Transcript at 2; December 2008 Correspondences from Veteran; 
see also March 1997 SOC (denying an earlier effective date 
for the award of 10 percent for service connected tinnitus 
(no timely substantive appeal as to this issue received 
thereafter)).  This matter is referred to the AOJ for further 
action.      

The Board points out that the issue of entitlement to an 
earlier effective date for the assignment of a 100-percent 
rating for PTSD may be adjudicated by a single judge decision 
notwithstanding the fact that the Veteran has come before two 
judges at the Board over the course of his appeal of many 
issues.  Because this effective date issue was only addressed 
by the Board in its March 2007 decision for the purpose of 
directing that the RO perform the procedural actions of 
readjudication and issuance of an SOC, it is not required 
that the Veterans Law Judge who signed that remand 
participate in the final adjudication.  Participation in a 
final determination is only required when a Veterans Law 
Judge held a hearing in an appeal before the Board.  See 
38 C.F.R. § 20.707.

With respect to the issues relating to disability ratings and 
effective dates assigned for the Veteran's scars, this aspect 
of the appeal is REMANDED to the Agency of Original 
Jurisdiction (AOJ) as they are inextricably intertwined with 
the Veteran's request for revision of an RO rating decision 
that has yet to be adjudicated.  The issues of entitlement to 
an increased rating for hearing loss, an earlier effective 
date for the assignment of a 50-percent rating for pes 
planus, and whether new and material evidence has been 
obtained to reopen the previously denied claim of entitlement 
to service connection for defective hearing are REMANDED 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) as 
discussed below.  VA will notify the Veteran if further 
action is required on his part.  Because two judges 
participated in personal hearings regarding the issues 
involving the Veteran's scars, a panel decision will be 
required when the claims are ready for a final determination.  
See 38 C.F.R. § 20.707.


FINDINGS OF FACT

1.  In an October 9, 1997 decision, the Board denied the 
Veteran's claim of entitlement to an effective date prior to 
June 8, 1994 for the award of a 100-percent disability rating 
for PTSD; the Veteran did not appeal that decision after 
having received notice of his appellate rights, and, 
therefore, the decision became final.

2.  In March 2000, VA received the Veteran's request for an 
effective date earlier than June 8, 1993, for the award of a 
100-percent rating for PTSD.



CONCLUSION OF LAW

An effective date prior to June 8, 1994, for the award of a 
100-percent rating for PTSD is not warranted.  38 U.S.C.A. § 
5110(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5013A.

With respect to the Veteran's "freestanding" claim for an 
earlier effective date for the award of a 100-percent 
evaluation for PTSD, the law is dispositive on the matter and 
requires the Board to dismiss the issue.  Accordingly, the 
Board need not address the VCAA as it relates to this matter.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
see also 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

II. Earlier Effective Date for a 100 Percent Disability 
Rating for PTSD

The Veteran requests that the 100 percent rating assigned for 
his service-connected psychiatric disability be made 
effective in 1985, with a 50 percent rating effective as of 
August 1983.  He asserts that the 100 percent rating should 
be in 1985 as that is when he stopped working. 

Certain effective date rules govern claims for increased 
disability ratings, see 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2), and other rules apply in a circumstance where a 
veteran challenges the effective date assigned in a prior, 
final RO or Board decision.  In Rudd v. Nicholson, 20 Vet. 
App. 296, 299 (2006), the United States Court of Appeals for 
Veterans Claims (Court) specifically addressed the distinct 
issue of whether a claimant, like the Veteran in the instant 
case, may bring a "freestanding" earlier effective date 
claim with respect to a service-connected disability when a 
decision that assigned the effective date had become final 
due to the claimant's failure to appeal that decision.  Id., 
at 299.  The Court noted that "the Federal Circuit has made 
it clear that [a claimant] could attempt to overcome the 
finality of those decisions-in an attempt to gain earlier 
effective dates-in one of two ways, by a request for revision 
of those . . . decisions based on clear and unmistakable 
error, or by a claim to reopen based on new and material 
evidence."  Id.  The Court observed that "[o]f the two, 
because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, only a request for revision premised on 
clear and unmistakable error could result in the assignment 
of earlier effective dates for the awards of service 
connection . . . ."  Id.  

Thus, where a claimant does not challenge an earlier 
effective date on the basis of clear and unmistakable error 
(CUE), "[t]he only remaining possibility . . . is that the 
claim can be processed as some form of freestanding claim for 
earlier effective dates even though the . . . decisions 
assigning effective dates were not appealed . . . and became 
final."  Id., at 300.  The Court rejected such a possibility 
as "vitiat[ing] the rule of finality," and in this regard, 
held that "to the extent that [a claimant] has improperly 
raised a freestanding 'claim for an earlier effective date' 
in an attempt to overcome the finality of . . . decisions, 
his appeal will be dismissed."  Rudd, 20 Vet. App. at 300.  
In addition, the Court observed that the Board will "err[] 
to the extent that it entertain[s] such an improper 'claim' 
without imposing the strictures of finality."  Id.  

On June 8, 1994, the RO received a claim from the Veteran 
where he sought a total disability rating based on 
unemployability.  Thereafter, on February 7, 1995, the 
Veteran submitted a claim wherein he sought a higher rating 
for PTSD.  The RO, by way of a June 1995 rating decision, 
granted a 100-percent evaluation for PTSD, effective from 
February 7, 1995.  The Veteran challenged the effective date 
assigned and the RO, in October 1995, determined that an 
effective date of June 8, 1994, the date of receipt of claim, 
was in fact warranted for the total disability rating for 
PTSD.  The Veteran timely continued his appeal of the 
effective date issue, and perfected it to the Board, which, 
in October 1997, issued a decision denying entitlement to an 
effective date for the 100 percent PTSD rating prior to June 
8, 1994.  The Board provided notice of the Veteran's rights 
to appeal this denial, but the Veteran elected not to pursue 
an appeal to the Court within the requisite 120-day period.  
See October 1997 Board Decision at 18 ("NOTICE OF APPELLATE 
RIGHTS: Under 38 U.S.C.A. § 7266 . . . a decision by the 
Board . . . granting less than the complete benefit, or 
benefits, sought on appeal is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision," and providing that 
"[t]he date that appears on the face of this decision 
constitutes the date of mailing and the copy of this decision 
that you have received is your notice of the action taken on 
your appeal by the Board"). 

Approximately two years later, in a letter dated December 
1999, addressed to United States Senator Jesse Helms, the 
Veteran indicated that "[i]n 1992 I was awarded 30% 
disability for P.T.S.D. . . . and it was . . . effective 
1991.  Then I appealed to the B.V.A. . . . [and] they 
increased it to 50% disability and again back dated it to be 
effective Oct. 1991."  He also noted that he had 
subsequently received a 100 percent evaluation for PTSD, with 
an effective date that did not extend as far back as 1991 or 
before, and that "[i]n June 1999 I had a hearing [at] the 
Manila [RO] and I forgot to mention this."  

The Veteran requested the Senator's assistance on this 
matter, and, following an inquiry about the case from the 
Senator, the AOJ issued a reply letter in January 2000.  It 
outlined the previous procedural posture of the original 
service connection claim for PTSD as well as the subsequent 
claim seeking a higher rating for this disorder, and an 
effective date for a 100 percent evaluation prior to June 8, 
1994.  The AOJ noted that the Board had denied the earlier 
effective date claim in its October 1997 decision.  

Thereafter, in March 2000, the Veteran submitted a Statement 
in Support of Claim, wherein he requested that his 100 
percent evaluation for PTSD be back dated to October 25, 
1991.  The Veteran has also requested that it be made 
effective in October 1985, when he stopped working.  This 
matter has undergone protracted appellate consideration, 
culminating in the RO's most recent re-certification of this 
issue to the Board in December 2008.            
 
Although the Board acknowledges the most recent (1999 to 
2008) procedural posture of the issue of entitlement to an 
effective date earlier than June 8, 1994, for a 100-percent 
evaluation for PTSD, the Board determines that this matter 
must be dismissed.  The October 1997 Board decision, which 
denied an effective date earlier than June 8, 1994, for the 
award of a 100-percent rating for PTSD constitutes a final 
decision because the Veteran did not appeal that 
determination.  See 38 U.S.C.A. § 7266; 38 C.F.R. § 20.1100; 
accord Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (per 
curiam) (holding that a Board decision on the merits of an 
effective date issue was "final" because it denied the 
benefit sought and provided the claimant "with notice of his 
appellate rights as to its decision" in addition to 
"express[ing] no intent to continue any further Agency 
action on that issue").  As discussed above, the Veteran 
received proper notice of his right to appeal the denial to 
the Court, but he did not do so.  In addition, the Board 
notes that the Veteran has demonstrated in the past that he 
in fact knows how to submit an appeal to the Court, as he has 
done previously in response to another adverse Board 
decision.  See Ross v. Brown, No. 95-1022 (October 1996) 
(Order of the Court noting that the Veteran appealed a Board 
decision pro se, and dismissing the appeal for lack of 
jurisdiction); see also, Rice, 22 Vet. App. at 455.  
Accordingly, and pursuant to the dictates of Rudd, the 
Veteran cannot properly submit, nor may the Board properly 
adjudicate, a "freestanding" earlier effective date claim 
as to this issue.  Rudd, 20 Vet. App. at 300; accord Rice, 22 
Vet. App. at 451, n.3 (recognizing that "there is no such 
thing as a freestanding claim for an earlier effective 
date").  

While the Board recognizes the Veteran's apparent frustration 
with the claims-benefits process, the Board highlights that 
it is bound to adhere to the dictates of opinions by the 
Court, to include Rudd, as well as the pertinent statutory 
and regulatory provisions.  See 38 U.S.C.A. § 7104 ("The 
Board shall be bound in its decisions by the regulations of 
the Department"); 38 C.F.R. § 20.101(a) ("In its decisions, 
the Board is bound by applicable statutes [and] the 
regulations of the [VA]"); Tobler v. Derwinski, 2 Vet. App. 
8, 14 (1991) (holding that "any rulings, interpretations, or 
conclusions of law contained in . . . a decision [by the 
Court] are authoritative and binding" and "are to be 
followed by VA agencies of original jurisdiction, the Board 
of Veterans' Appeals, and the Secretary in adjudicating and 
resolving claims").  In this regard, the Board exercises no 
discretion.  The Veteran always remains free to pursue an 
action based on CUE of the previous, final Board decision, 
see Rudd,  20 Vet. App. at 299, but the separate and distinct 
issue of entitlement to an effective date earlier than June 
8, 1994, for assignment of a 100-percent evaluation for PTSD 
must be dismissed.


ORDER

The claim for an effective date prior to June 8, 1994, for 
the award of a 100-percent disability rating for service 
connected PTSD is dismissed.


REMAND

As reflected in a May 2008 correspondence, the Veteran raised 
the issue of clear and unmistakable error (CUE) with prior 
decisions issued by the AOJ that assigned particular 
disability ratings and effective dates in relation to his 
service-connected scars.  See May 2008 Letter (asserting that 
"[p]revious decisions were clearly and unmistakably 
erroneous per 38 CFR 3.105(a)").  The AOJ has not yet 
considered or adjudicated this CUE motion, and because the 
outcome of the motion could impact the resolution of the 
remaining issues on appeal, the Board deems the CUE motion 
and the present issues to be inextricably intertwined.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation).  The AOJ must, therefore, adjudicate the CUE 
motion, and readjudicate the issues surrounding the assigned 
disability ratings and effective dates for the Veteran's 
service connected scars should it grant the Veteran's CUE 
motion, prior to the Board's appellate review of the appeal 
of these issues on the merits.  Accordingly, the Board will 
remand the appeal for initial AOJ adjudication of the CUE 
motion, and thereafter, readjudication of the claims relating 
to disability ratings and effective dates assigned to the 
Veteran's service-connected scar disability if clear and 
unmistakable error is found in the previous RO rating 
decision.

It should also be noted that the Veteran appears to have 
submitted another claim to reopen the service connection 
claim for defective vision as well as a "freestanding" 
claim for an earlier effective date for a 50 percent 
evaluation for service connected pes planus, which the RO 
denied in a December 2008 decision and notice of decision.  
See December 2008 Decision & Notice of Decision; May 2008, 
April 2008 & November 2007 Correspondences from the Veteran; 
see also March 2007 Board Decision (denying entitlement to an 
effective date earlier than June 8, 1994 for a 50 percent 
evaluation for service connected pes planus and declining to 
reopen the service connection claim for defective vision, 
among other issues).  The Veteran timely submitted an NOD as 
to these matters, see December 2008 Correspondence from 
Veteran, but the AOJ thus far has not issued a proper SOC.  
The Board therefore remands these matters for issuance of the 
appropriate SOC in accordance with Manlincon, 12 Vet. App. at 
240-41.  See January 2009 Board Hearing Transcript at 2.     

The record also reflects that the Veteran previously filed an 
increased rating claim for service connected hearing loss, 
which the RO received on February 7, 1995.  The RO issued a 
decision and notice of decision in June 1995, which granted 
an increased rating for service connected hearing loss to 80 
percent, effective from February 7, 1995 (the date of the 
Veteran's claim).  Thereafter, in a correspondence dated 
February 22, 1996, the Veteran, through his accredited 
representative, appears to have indicated his continued 
disagreement with the decision.  See February 22, 1996 
Correspondence (stating that "[i]t is evidence that the 
veteran is requesting continued appeal as it pertains to his 
. . . . hearing loss . . . .").  The record does not reflect 
that the RO has issued an SOC with respect to this matter, 
and therefore, the Board must remand the issue pursuant to 
the dictates of Manlincon.  See January 2009 Board Hearing 
Transcript at 2.    

To summarize, as noted above, the Veteran has submitted 
correspondences that the Board construes as timely Notices of 
Disagreement with respect to VA's denial of an earlier 
effective date for a 50 percent evaluation for service 
connected pes planus, the denial of an increased rating in 
excess of 80 percent for service connected hearing loss, and 
its determination not to reopen a claim for service 
connection for defective vision.  Because a Statement of the 
Case has not yet been issued on these matters, a remand for 
this action is necessary.  See Manlincon, 12 Vet. App. at 
240-41.

Accordingly, this case is REMANDED for the following action:

1. The AOJ must consider and adjudicate 
the Veteran's CUE motion with respect 
to the disability ratings assigned and 
effective dates given for his service-
connected scars.  See May 2008 Letter 
(alleging that previous rating 
decisions relating to the ratings and 
effective dates assigned for service 
connected scars were clearly and 
unmistakably erroneous).

2. Thereafter, after completion of any 
other notice or development indicated by 
the state of the record, with 
consideration of all evidence added to 
the record subsequent to the last SSOC, 
the AOJ must readjudicate the Veteran's 
claims if CUE is found to have been 
present.  If the Veteran remains 
dissatisfied with the outcome, the AOJ 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

3. The AOJ should issue a Statement of 
the Case to the Veteran and his 
representative addressing the issues 
of: (a) whether new and material 
evidence has been received to reopen a 
claim for service connection for 
defective vision; (b) an earlier 
effective date for a 50 percent 
evaluation for service connected pes 
planus; and (c) an increased rating in 
excess of 80 percent for service 
connected hearing loss.  The Statement 
of the Case should include all relevant 
law and regulations pertaining to the 
claims.  The Veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2009).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


